Case 1:17-cr-00548-PAC Document 455-7 Filed 02/24/21 Page 1 of 8




  EXHIBIT G
        Case 1:17-cr-00548-PAC Document 455-7 Filed 02/24/21 Page 2 of 8

4 – Presumption of Innocence: Detention is Not Punishment


   Presumption of Innocence: Detention is
             Not Punishment
Prison is not exciting. Most people have no concept of prison. Up until my first arrest I also had
no real concept of prison or the justice system. Like most of you I assumed that justice was blind
and that those who whined about inequality and injustices were simply the guilty that did the
crime, but were unwilling to do the time. I hope that by now you are at least questioning these
preconceived notions about what is going on in our justice system. My motivation for writing
this redress of grievances is to present the information to you, to hopefully change minds, and
ultimately ignite a civil rights movement to restore these civil liberties that Congress and the
courts have pilfered; we have been blind and content as our rights have eroded. I will step up and
demand change. I will fight for the poor and uneducated who have been nameless, forgotten
victims to the system for generations. Will you stand by my side?


The federal detention center is the worst kind of psychological warfare imaginable. There are
uncanny parallels to Nazi prison camps; when I first arrived I was seriously dumbfounded as I
was constantly reminded of a WW2 book I read on Nazi prisons—It would seem the United
States government adopted Nazi psychological warfare and applied it to pretrial detention centers
to successfully coerce quick plea bargains. The immediate and most noticeable equivalents are in
the architecture and the little things, the sum of which have huge effects on the psyche. For
example, the paint everywhere is a deep, melancholy gray. Even the regular tiled floors are
painted gray to give a poor, somber mood—why else paint the tiled floors of every cell? Pillows
and all conveniences that we normally take for granted are banned; They take everything from
you but your spirit, attitude, and sheer will to survive. The facility itself is positioned such that
no sunlight ever enters through the small, barred windows; These windows offer tantalizing
views of civilization that people look out longingly. The cells are dimly lit and the barren, cinder
block walls and open piping are so aesthetically unpleasant that it feels as if the building is
unfinished. It's evident that at a minimum psychologists were consulted in the design and
planning for detention centers. What's more is once convicted you can become a "cadre" in the
same prison and are moved to another unit where you gain rights, privileges, and amenities such
as increased visit time, recreational time, the ability to travel outside of prison, TVs in cells, etc.
So, truly, pretrial inmates suffer the worst prison conditions and are treated harshly as the Bureau
of Prisons and federal prosecutors exert maximum pressure to coerce plea deals and achieve their
99% plea rate—A percentage rivaled by Saddam Hussein's rigged elections. The United States
government can't deliver mail accurately and efficiently, it can't balance a budget, manage a
project without going over budget, run a navy without ships colliding, discover if Saddam has
WMDs, run healthcare and exchanges, find Zalwahari, keep drugs out of prisons, but the United

                                                  1
        Case 1:17-cr-00548-PAC Document 455-7 Filed 02/24/21 Page 3 of 8

4 – Presumption of Innocence: Detention is Not Punishment

States government can achieve plea deals and correctly arrest and run criminal investigations at
99% efficiency? Huh? Does that sound right to you?


Anyway, our cages are 44 ft2 bathrooms for two people and consist of metal bunk beds, a metal
desk and slide-out stool, lockers, toilet, sink, plastic mirror, and a small window. The toilets and
sinks are frequently broken, partially functional, and leaky. The cot "mattresses" are small and
frequently cut in half—we are given a single bed sheet and blanket as they blast the AC and you
shiver and freeze all night long or they blast the heat and you endure unbearable heat and
humidity as you lay on your cot in your underwear sweating all night long. Seriously, there is no
in-between, no therrnostat or temperature control—it's either torture by extreme cold or extreme
heat. The bunk beds have no ladder to reach the top bunk and the bunks themselves are just hard
metal that you can feel through the thin cots. There is no cleaning supplies for the cells and you
must purchase your own soap and toilet paper so most people rarely or never clean their cells.
The electrical wiring is faulty and the lights periodically go out completely. The few showers for
the unit are all broken with no shower heads, visible black mold, and bacteria you can practically
see—if you don't purchase shower shoes you will definitely contract MRSA or some other skin-
eating bacteria or disease. Prison is absolutely crawling with bacteria especially staphylococcus
and other infectious diseases due to its disgusting state so you need to be on your A-game with
hygiene: Wash your hands frequently, buy extra soap, and never touch your face. If you can only
afford a few items from commissary then you absolutely should purchase shower shoes and soap
above all else. Ineffective ventilation causes unsafe, contaminated air. In fact if your unit is lucky
enough to have a washer and dryer, the dryer vents the lent and everything out into the open
unit—the air is teeming with debris and particles. When fights break out, it snows and there's
low staff, the staff have a party, or for any reason whatsoever they can institute 24-hour
lockdown. Usually, we are just locked in our cages between 9PM-6:30AM, 3:30PM-5PM, and
an additional lockdown between 9:30AM-11AM on weekends for a total of 11 hours during the
week and 12 and a half on weekends. However, in the commonplace occurrence of a 24-hour
lockdown, we're in the cages for, you guessed it, 24 hours. No attorney visits, phone calls, or
anything allowed during this time. We're served frozen solid, expired food. Normally, the food is
bad enough: meager portions of high-sodium, low quality, disgusting food that would be illegal
to feed to your dog. Truly, you have never tasted such sub-standard, barely edible "food"— Half
the time it's either over-cooked or still raw because like everything else in prison it's run by the
inmates. If you actually expect to survive you need to purchase your own food and highly-
processed, unhealthy snacks from commissary. The orderlies, those inmates who work in each
unit, are tasked with everything at the prison—cleaning, cooking, assisting counselors, etc. There
is only one corrections officer per unit of—100-120 inmates.


Most places don't have recreational rooms so they'll schedule outside recreational time—but it's
50-50 whether you actually go or not. Supposedly, you get three rec times per week at one hour

                                                  2
        Case 1:17-cr-00548-PAC Document 455-7 Filed 02/24/21 Page 4 of 8

4 – Presumption of Innocence: Detention is Not Punishment

each for a total of 3 hours of fresh air and exercise per week. AT MAX. Realistically, we end up
going once per week and if it snows or is too cold—Zero. Zero exercise for weeks. We are caged
and treated worse than regulations outline for the treatment of animals; we'd be better off on
display at a zoo. When we're not locked in our cages or allowed to have fresh air we can sit out
in the common area so long as you are wearing the full prison uniform—The dirt
brown onesie colloquially known as the "fart suit". If you aren't weanng the uniform expect to
receive a ticket or be thrown into solitary confinement. The common area has 4 TVs that arc split
between Telemundo, BET, VH I , and somctimes ESPN or E! That's pretty much it—Spanish or
"Love and Hip-hop". The TVs have no sound as you are required to purchase a $7 radio for $50
or a $20 mp3 player for $100 at commissary and tune to a specific FM frequency to listen to the
channel. Aside from watching TV, you can gamble in dice games, dominos, or cards—but be
very careful because most people are stabbed and die from gambling; they either owe someone
money or win someone's money who doesn't want to part with it. Thus, I don't recommend
gambling unless you're prepared to fight.


Aside from the overpriced commissary that the Bureau of Prisons profits, they also provide two
other monopolized, overpriced services: You are allowed 5 hours of phone usage per month in
15-minute intervals per hour—That's 20 15-minute phone calls per month. That's it. The phone
calls are charged excessively as a single 15-minute session will cost you $3.15, That's $63 per
month for the full 20 phone calls which was more expensive than my unlimited plan that
included unlimited calling, texting, and a data plan all for $45. It's extraordinary that they can do
this—we literally have no choice and must pay whatever outrageous price they charge. They also
offer TRULINCS email which is basic text-based email that inmates can send and receive with
approved individuals. Each email is carefully scrutinized and delayed in both directions. Here,
you are charged 5 cents per minute. You type an email, read an email, scroll through your inbox
and 15 minutes later you've spent 75 cents. That doesn't sound like a lot, but if you spend a
conservative 30 minutes per day reading and writing emails then by the end of the month that's
$45. So, you're nickel-and-dimed well over $100 per month and that's before you even purchase
any food that you need to survive or the toilet paper, soap, and other life necessities. It's
inconceivable that the government can accuse people of a crime, kidnap them from their homes,
cage them, and then force them to pay for services where they're the only provider. Not only that,
but they RECORD every single call and email you write and receive. That's right, even if you're
speaking to your lawyer that call and email can be used against you in the court of law so use
their overpriced services with caution—Anything about your case and you can be sure they enter
it into evidence at your next court appearance. People have been recorded admitting guilt with
their attorneys or friends, discussing current and future crimes, and even directly buying or
selling drugs. Starting to understand why prosecutors love pretrial detention so much? They
control everything and the longer you're here the more likely you slip up and say something or
write something incriminating or even tell the wrong person some detail about your case—The
longer you're detained the probability of losing your case approaches one just as this corrupt

                                                 3
        Case 1:17-cr-00548-PAC Document 455-7 Filed 02/24/21 Page 5 of 8

4 – Presumption of Innocence: Detention is Not Punishment

system is designed; you have no chance. Oh did you want a privileged call with your lawyer?
Sure, you can request it but it will never be approved. The "staff” supposedly here for your
benefit are literally never here. Are they simply overworked and assigned to every unit or are
they just at home committing timecard fraud? Who knows? The end result is that no one is ever
here to assist you if you need anything like a privileged phone call—you just have to wait until
your attorney comes to visit you. Speaking of the "staff', when they actually are here they are an
incompetent, bureaucratic nightmare as you would expect from a government employee. They
will never help you even if they are here—Ask them to do something and they Instantly become
agitated and complain about having to work all the time. Oh and the bureaucracy—I had family
fill out visit forms and bring them to the prison to submit them, but the prison refused to accept
them. You see, they must be mailed. They'll come through the mail to the prison, but they can't
accept them at the prison so my family had to go back home and actually mail the forms.
Unfortunately, they mailed them directly to me at the prison instead of to the counselor. I tried to
take them to her, but nope! That's not the right process. I had to mail the forms back and ask my
family to mail them back to the prison, but send them to the counselor instead of me. The entire
Bureau of Prisons management up to the top are just as uneducated and incapable. We had a
scheduled prison inspection by the regional directors. Did they talk to the prisoners or tell us
when the broken microwaves, ice machines, and hot water machine would be fixed? Did they
inspect the cleanliness or review their own process for improvement? Did they scrutinize officer
treatment of the prisoners? LOL. No, they forced the prisoners to repaint everything gray and
checked to ensure that 1.) Beds were made to their Nazi satisfaction; 2.) Nothing was blocking
the torture vents they used to blast us each night with extreme hot or cold; 3.) That only 5 books
were on top of the lockers and not a single book over 5; 4.) No pictures of family or decorations
of any kind were in the cell to make the torture chamber feel more like home. That's it—just
ensuring the torture was going on schedule. No updates on our rat infestation. In fact they
refused to engage with any inmates at all. This was the yearly B.O.P. inspection. The disgusting
living area, black mold, broken appliances, and non-existent counselors and unit manager were
deemed in accordance with B.O.P. guidelines. It's incredible.


The crux of the problem is there is no accountability. We have no voice. We are subhuman,
worthless slaves with no rights and no one to complain regarding this inhumane treatment. No
one cares. You are hopeless. You are alone. You have been accused of a crime therefore you are
no longer considered a U.S. citizen nor are you a human being with any rights at all. You can't
even vote even though you've never been convicted of a crime. The corrections officers
themselves remind us every day of our loss of citizenship—"It's your own fault. You shouldn't
have broken the law. Don't do the crime if you can't do the time." We are frequently reminded of
our guilt and punishment. So is detention punishment? Your neighbor or the person sitting across
from you is here because he's been convicted of a crime. The cadres here have more privileges
than you but they are here to be punished by society. The corrections officers tell you that you
are here to be punished. Yet, the courts say you are not? "Contradictions do not exist. Whenever

                                                 4
        Case 1:17-cr-00548-PAC Document 455-7 Filed 02/24/21 Page 6 of 8

4 – Presumption of Innocence: Detention is Not Punishment

you think that you are facing a contradiction, check your premises. You will find that one of
them is wrong." In fact, which Constitutional rights are retained in pretrial detention? There are
no first amendment rights—You can't say or write anything without their approval; there is no
freedom of speech. Religious services must come to you or else you don't get to use the shared
religious service hall for prayer. If the Catholic diocese does not send a priest then you cannot
attend Catholic mass even though there is a church across the street; there is no freedom of
religion. What about the 2nd amendment? LOL. 4th? Your room and locker are frequently
searched and your property seized at any time for any reason. 5th? All your communication is
monitored and everything you say will be used against you. 6th? 8th? All denied. You are not a
citizen. You are not a human being. You are worthless trash; A slave, a mere commodity with
which the government can do as they please.


The Feds even use your kids and family against you. When your visitors are actually approved 3
months later then you get visitation once per week for 1 hour and a maximum of 3 people. You
are brought into a room where you are shoulder-to-shoulder with other inmates and across from
your visitor. There is no privacy, no room, and no physical contact permitted which they
vigorously enforce—No, you cannot hug your kids. No, you cannot kiss your wife. Your kids are
used as leverage as they are tantalizingly dangled in front of you—oh do you want to see more of
your kids? Plead guilty and then once you get to a real prison you can take advantage of one of
the family programs they offer. But not here, not at a pretrial detention center. In fact, I imagine
the one thing federal prosecutors love more than your phone call to order a hit on them is the
pain and suffering of a child; it sustains them. Nothing gives the demon federal prosecutor more
pleasure than listening to the trembling despair in your young daughter's voice as she helplessly
begs, "Daddy, when are you coming home? I miss you."


Not only are we incessantly tortured like a Nazi prison camp, but we're also forced to live in the
1800s—There's no modern technology whatsoever. We wash our clothes by hand in the sinks or
moldy showers, we use typewriters (which the BOP are likely the only remaining customers) that
the BOP purchase for us to use for official correspondence with the court since computers and
internet are unequivocally banned. There are no microwaves, ovens, ice machines, pillows, etc.
There is no health care, dental care, or first aid. No hydrogen peroxide, no bandages, and no way
to dress wounds or obtain medicine if sick; all we can do is what they did in the 1800s—pray. I
was previously seeing a cardiologist for a preexisting heart defect, but I've been denied access to
a cardiologist and my treatment has been put on-hold. They adjusted my medication because
they did not want to pay for the drugs I needed. If you get sick then you're on your own—buy
soups and tea and hope your body fights it off quickly. If you get an open wound here, it is
bound to get infected. Find toilet paper and use soap to keep the wound from festering—good
luck. The Feds can do anything they want and face no repercussions. None. We are disposable
slaves with no voice. I invite the United Nations to conduct a surprise investigation on any

                                                 5
        Case 1:17-cr-00548-PAC Document 455-7 Filed 02/24/21 Page 7 of 8

4 – Presumption of Innocence: Detention is Not Punishment

federal detention center in America—they will be flabbergast by these horrifying Nazi conditions
and America's incredible hypocrisy; come take a Rehnquist vacation and learn the true meaning
of "cruel and unusual punishment".


Meanwhile, real life outside this upside-down goes on. Did you have a job, own a business, or
have bills to pay? Fired. Bankrupt. Scheduled appointments and a life to live? Not anymore!
You've been accused of a crime by the United States of America; your life is forfeit. Did you
have a mortgage or apartment to pay? The government is not reimbursing you for anything.
People are probably trying to call you right now, but you can't respond. You're still on the hook
for all your financial obligations, but you are prevented from work at the point of a gun. Well,
you can work for Big Brother at the rate of 50 cents per day, but I doubt that will help—It's as
absurd as debtors prison. You will be forced to drain your savings and retirement accounts just to
keep your family afloat; Liquidate all the savings that you worked so hard to obtain throughout
your life. After that? This is another reason your case is specifically slow rolled. You will be
kicked out of your apartment and/or the bank will take your house and kick your family to the
curb. Your business will fail and you will undoubtedly face civil litigation because you are
neglecting your duties and not properly adhering to legal contracts you've signed. You are facing
financial ruin and require an honorable, trustworthy person to give power of attorney so they can
dedicate huge swaths of their time to manage this downward spiral to inevitable bankruptcy and
ruin. Remember, you never knew you would be arrested or detained pretrial—you were simply
accused of a crime and kidnapped at the point of a gun one day. There was no preparation. This
destruction of your livelihood and loss of liberty alone should make pretrial detention
unconstitutional because the catastrophic destruction to your life is irreversible; even if
ultimately found innocent you must try to pick up all the pieces to your life and return to the
world, yet the government destroys all in their wake. The detrimental loss of life, liberty, and
property is premature and without due process.


Finally, the worst part, legally, is the inability to meaningfully contribute to your own defense
from prison—Exactly what the feds want. They don't want you to challenge them. You are
forced to use dictionaries, thesauruses, encyclopedias, and old law books. Sure, this was effective
back in 1922, but it's 2017. This is absolutely absurd and entirely unconstitutional. How do you
take the most important and powerful resource, the internet, and deny it to the very people who
actually need it most? How could I ever find that 2016 study by Dobbiey, Goldinz, and Yang
without the internet? How could I ever hope to find important research and case law analysis
without the internet? I'm flying blind and denied a co-pilot. How could I ever hope to effectively,
efficiently, and fairly fight my case when I am not permitted to participate? The resources of the
federal government are phenomenal—on each case they have 3-5 attorneys, 10 FBI agents, an
entire technical support team back at Quantico, and these are just the official contributors that I
see; yet, I can't even use the internet? Truly, this corrupt game is stacked substantially in their

                                                6
        Case 1:17-cr-00548-PAC Document 455-7 Filed 02/24/21 Page 8 of 8

4 – Presumption of Innocence: Detention is Not Punishment

favor. The ease of using Google to search and instantly find relevant information in lieu of
reading 10 books to find an inferior subset of the information is unmatched. Thus, the United
States federal government denies you this vital resource.


I cannot capture the true essence of prison in words. I cannot capture how it feels to be thrown in
prison without conviction of a crime and while completely innocent; I'm in the upsidedown of
the American criminal justice system screaming for help, but no one can hear me; the world I
knew where justice and honor existed were a delusion. I've been lied to and naively chose to
believe I lived in a world that never actually existed. I chose the blue pill, but they shoved the red
pill down my throat and now I can't escape this world ruled by soulless demons with limitless
power to persecute and unjustly deprive people of life, liberty, and the pursuit of happiness. This
feeling and experience of profound injustice and helplessness are unrelatable, and I think this is
part of the reason no one cares about criminal justice reform. Only those who have been abused
and violated by this system truly know the extent of the problem. We are subhuman slaves,
meanwhile, the rest of America goes about their daily lives, content with their own lives and
completely oblivious of what is happening in our country. I have never seen anything so
repugnant in my entire life, but I accept this purpose of experiencing hell on Earth so that I may
expose this vile treachery to the American public. We must end this abomination disguised as
justice.
—John Galt




                                                  7
